ORDER
This matter came before the Supreme Court pursuant to an order issued directing the plaintiff, who is pro se, to appear and show cause why the issues raised in her appeal should not be summarily decided. In this case the plaintiff has appealed from two orders in the Superior Court, one denying her motion for a jury trial, the other granting defendant’s motion for a protective order.
After reviewing the memoranda submitted by the parties and after hearing the parties in oral argument this court concludes that cause has not been shown. The issues will be summarily decided at this time.
This court has held that the issue to a right of jury trial is interlocutory, and does not fall within any of the exceptions pursuant to which an interlocutory order may be appealed. Cortado v. City of Providence, 114 R.I. 691, 337 A.2d 811 (1975). Whether a trial should be held with a jury or by a court sitting without a jury is a question that is interlocutory and not appealable. Cochran v. Birkel, 651 F.2d 1219 (6th Cir.1981); In re Johnson, 215 Md. 391, 138 A.2d 347 (1958); Snidow v. Hill, 100 Cal.App.2d 31, 222 P.2d 958 (1950); Schutt v. Federal Land Bank of St. Paul, 71 N.D. 640, 3 N.W.2d 417 (1942); East & West Coast Service Corp. v. Papahagis, 340 Pa. 575, 17 A.2d 873 (1941). See generally, 4 Am. Jur.2d Appeal & Enor § 85.
The plaintiffs appeal from the interlocutory order denying her attempt to conduct a second deposition of the defendant’s keeper of records also does not satisfy the difficult standard that would make it appealable. She is unable to show any imminent or irreparable harm if she is not permitted to appeal this order. See In re Joseph T., 575 A.2d 985 (R.I.1990). Therefore her appeal of this order is premature and inappropriate.
For all these reasons the plaintiff’s appeal is denied and dismissed, the orders appealed from are affirmed and the papers of the case are remanded to the Superior Court.